 

Exhibit 10.4

 



AMENDMENT NO. 2 TO EMPLOYMENT SERVICES AGREEMENT

 

This Amendment No. 2 to the Employment Services Agreement (this “Amendment”), is
entered into as of March 4, 2016, by and between Li3 Energy, Inc., a Nevada
corporation (the “Company”), and Luis Santillana (the “Executive” and, together
with the Company, “the Parties”). 

 

WITNESSETH:

 

WHEREAS, the Company and Executive entered into an Employment Services Agreement
dated as of December 1, 2011, as amended on April 8, 2015, by that certain
Amendment No.1 to the Employment Services Agreement (hereinafter the “Employment
Agreement”); and

 

WHEREAS, the Parties desire to amend the Employment Agreement.

 

NOW, THEREFORE, the Parties hereto agree to amend the Employment Agreement as
follows, effective as of the date hereof:

 

1. Section 1 shall be deleted in its entirety and replaced with the following:

 

“Employment Period. The term of the Executive’s employment by the Company
pursuant to this Agreement (the “Employment Period”) shall continue until March
31, 2016 (the “Termination Date”). At the end of the Employment Period, this
Agreement shall terminate unless renewed at the sole discretion of the Chairman
of the Board for an additional three month period.”

 

2. Section 3 shall be deleted in its entirety and replaced with the following:

 

“From January 1, 2016 until March 31, 2016, Executive shall be paid a Base
Salary equal to $ 3,140.00 per month, payable to Executive in shares of Common
Stock of the Company. The number of shares payable to Executive shall be
calculated based on the average closing price of the Common Stock for the thirty
days prior to, and including the Termination Date.”   

 

3. Section 6(a) shall be amended by deleting “other than with respect to any
such voluntary termination pursuant to Section 6(e) hereof” from the second
sentence of the section.

 

4. Section 6(e) shall be deleted in its entirety.

 

5. The Parties hereby agree that, except as specifically provided in and
modified by this Amendment, the Employment Agreement is in all other respects
hereby ratified and confirmed and references to the Employment Agreement shall
be deemed to refer to the Employment Agreement as modified by this Amendment.

 

[Signature page follows]

 

 

 

 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first written above.

 

  LI3 ENERGY, INC.               By:     /s/ Luis Saenz     Name: Luis Saenz    
Title: CEO               EXECUTIVE               /s/ Luis Santillana   Luis
Santillana

 



 

